FILED
                             NOT FOR PUBLICATION                             NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MALIK JONES,                                     No. 11-17348

               Plaintiff - Appellant,            D.C. No. 4:07-cv-04277-CW

  v.
                                                 MEMORANDUM *
MIKE EVANS, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, Chief Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       California state prisoner Malik Jones appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging excessive force and

deliberate indifference to safety. We have jurisdiction under 28 U.S.C. § 1291.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the district court’s dismissal for failure to exhaust. Wyatt v.

Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Jones’s action because Jones did not

properly exhaust administrative remedies, and failed to show that administrative

remedies were effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81,

85, 93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules); Sapp v. Kimbrell, 623 F.3d 813, 823

(9th Cir. 2010) (exhaustion is not required where administrative remedies are

“effectively unavailable”); see also Harvey v. Jordan, 605 F.3d 681, 684 (9th Cir.

2010) (fifteen-day filing period begins to run when the inmate has all the

information he needs in order to file a grievance).

      AFFIRMED.




                                          2                                     11-17348